Exhibit 10.2

 

[GRAPHIC APPEARS HERE]

 

The Autodesk Incentive Program

Fiscal Year 2005

February 1, 2004 – January 31, 2005



--------------------------------------------------------------------------------

Table of Contents

 

OVERVIEW

   3

PLAN YEAR

   3

ELIGIBILITY

   3

TARGET INCENTIVE

   4

GOAL SETTING

   4

PLAN FUNDING

   5

INDIVIDUAL AWARD RECOMMENDATIONS

   5

AWARD PAYOUT SCHEDULE

   6

FINAL APPROVAL AND PAYOUT

   6

NEW HIRES, TERMINATIONS, AND TRANSFERS

   7

GENERAL INTERPRETATION

   7

PLAN CHANGES

   7

FINAL AUTHORITY

   8

 

The Autodesk Incentive Plan

 

2

 

Final Version 1.1

Fiscal Year 2005

     

Revised May 18, 2004



--------------------------------------------------------------------------------

Overview

 

The FY05 Autodesk Incentive Plan (AIP) replaces the FY04 AIP Plan. The AIP plan
(the Plan) consists of an overall corporate plan and a number of group plans
covering all Autodesk divisions, groups, and business units. The Plan is funded
at various levels based upon the company and/or business unit achieving defined
financial goals. Participants of the Plan are eligible to receive a portion of
the funding based on their individual achievement and overall job performance.
Participation in this plan supercedes any and all previous bonus or incentive
arrangements that may have been communicated verbally or in writing, including
bonus or incentive plans detailed in offer letters.

 

Plan Year

 

The FY 2005 plan coincides with the Autodesk fiscal year, February 1, 2004
through January 31, 2005.

 

Eligibility

 

To be eligible for payout under the Plan, participants must be hired prior to
January 1st of the plan year (the first day of the last month of the plan year).
All regular non-sales employees in the U.S. and Canada are eligible to
participate in the Plan. Eligibility in all other locations is defined by local
market practice and approved by the Director of Compensation.

 

Plan participants are not eligible for any other formal incentive, bonus, or
sales commission plan except for certain Sales Vice Presidents where the total
incentive opportunity is divided between commissions and AIP and approved by the
Director of Compensation at the beginning of the plan year.

 

Eligible participants are assigned by Corporate Compensation to the appropriate
group plan within AIP based on organization and role. See the Appendix for group
plan participant profiles.

 

The Autodesk Incentive Plan

 

3

 

Final Version 1.1

Fiscal Year 2005

     

Revised May 18, 2004



--------------------------------------------------------------------------------

Target Incentive

 

Each Plan participant will have a target incentive. This target is based on
internal equity and external market practices and is approved by the Director of
Compensation. Targets in the U.S. and Canada are set for each pay grade by
Corporate Compensation based on market competitive data and are not subject to
individual agreements or contracts. In other regions, the minimum Plan target is
5% of base (fixed) salary, and is documented in individual employment contracts
and in the HR Information System (SAP). The exact target is confirmed to
participants according to local practice. It is important to understand that
incentive targets are simply mechanisms for incentive plan funding and should
not be misconstrued as commitments of future payout.

 

Goal Setting

 

It is recommended that each Plan participant work with his/her manager to
document clear and measurable individual goals, linked to the goals of the
business. For Directors and above, divisional and/or corporate goals will also
apply. There will likely be some discussion regarding the relative weight and
priority of the goals, but what’s really important is that the goals are clear
and measurable.

 

The number of individual goals should be set so that each receives proper
attention from the participant. A sample form for this purpose is included in
the Appendix. Once the goals have been finalized and documented, managers should
retain a copy for their records and provide a copy to the participant.

 

 

Important Tip…

 

Participants are encouraged to review the appendix on “SMART” Goals at the end
of this document for tips on setting goals. It is strongly suggested that
participants check their goals to make sure they follow these guidelines to
avoid miscommunication throughout the fiscal year. As work progresses on goals
throughout the year, participants are encouraged to track accomplishments and
check in periodically with their manager to discuss progress and goal revisions,
if applicable.

 

 

The Autodesk Incentive Plan

 

4

 

Final Version 1.1

Fiscal Year 2005

     

Revised May 18, 2004



--------------------------------------------------------------------------------

Plan Funding

 

Funding for each AIP group plan is based on achievement of revenue growth and
operating or contribution margin goals. In emerging groups or business units,
funding may also be partially based on growth initiatives approved by the CEO.

 

At the beginning of each Plan year, a series of group plan matrices are
constructed portraying various achievement scenarios. At the end of the Plan
year, a plan modifier is applied to the group target incentive pool, adjusting
it up/down, based on financial performance and achievement of growth initiatives
where applicable. AIP funding is not capped. Group plan matrices may be viewed
via the Autodesk Incentive Plan web pages located in the HR section of InfoSys.

 

The sum of all eligible participants’ incentive targets in effect on the last
day of the Plan year (January 31) is used to determine the funding for each
group plan. This sum is applied to the group plan multiplier, to determine the
total pool available for each organization.

 

Example:

 

Sum of Plan eligible participants’ targets:

   $200,000

Group Plan modifier:

   80% (.8x)

Adjusted pool available for payout:

   $160,000 (200K * .8)

 

Most AIP group plans are based on two funding tables. The Plan participant’s
business unit funding table typically has a heavier weighting than the secondary
funding table.

 

Example:

 

Sum of Plan eligible participants’ targets:

   $200,000

Modifier #1 – 70% weighting:

   75% (.75x)

Modifier #2 – 30% weighting:

   50% (.5x)

Group Plan modifier:

   125% (1.25x)

Adjusted pool available for payout:

   $250,000 (200K * 1.25)

 

Individual Award Recommendations

 

The amount of individual AIP awards is discretionary and should not be confused
with AIP group plan funding amounts. There is, however, a strong correlation
between individual performance ratings and AIP award payouts. An overall
performance rating is determined for each participant at the end of each fiscal
year based on a number of factors, including individual performance and goal
achievement.

 

The Autodesk Incentive Plan

 

5

 

Final Version 1.1

Fiscal Year 2005

     

Revised May 18, 2004



--------------------------------------------------------------------------------

In determining each individual performance rating, managers take into account:

 

  • Overall individual performance

 

  • Contribution to the success of the team goals and objectives

 

  • Individual goal achievement

 

  • Relative difficulty and importance of the goals to the achievement of
business objectives

 

Award Payout Schedule

 

Annual AIP awards are distributed at the end of the fiscal year, typically in
April. However, after the second quarter and dependent on business financial
results, at the discretion of the CEO, a mid-year payment may be approved. If
awards are granted mid-year, the amount will be deducted from the end of the
year incentive payout.

 

Final Approval and Payout

 

After overall performance ratings and AIP awards are recommended by the
appropriate manager and approved by the SVP/EVP, they are forwarded to the SVP
of HR and the CEO for review1. At the Director level and above, award
recommendations will be reviewed and may be adjusted to ensure equity with the
awards for others in the organization in similar levels with similar
performance.

 

When final AIP awards are approved and reflected in the Bonus Planning System,
the Compensation Programs Manager will notify managers and HR Business Partners
that awards may be communicated to participants. Individualized congratulatory
award letters are available via the Bonus Planning System (AIM). Award payout
amounts will then be forwarded to the appropriate payroll center for processing.
Payout will occur as soon as administratively possible following final approval,
but no later than 3 months following the end of the fiscal year (Plan year).

 

--------------------------------------------------------------------------------

 1 In the case of Executive Staff members, the Compensation Committee of the
Board of Directors will review and approve the recommended AIP awards.

 

The Autodesk Incentive Plan

 

6

 

Final Version 1.1

Fiscal Year 2005

     

Revised May 18, 2004



--------------------------------------------------------------------------------

New Hires, Terminations, and Transfers

 

To be eligible for payout under the Plan, participants must be hired prior to
January 1st of the plan year (the first day of the last month of the plan year).
Funding for Plan participants hired during the Plan year but before January 1st
is pro-rated according to the actual number of days active. Actual payout is
discretionary based on criteria listed in the Individual Award Recommendations
section of this document.

 

Participants must be active regular employees on the Autodesk payroll on the
last day of the Plan year (January 31) to receive a bonus for the Plan year
unless local law dictates that a partial payment be made based on performance
and time in the job. All exceptions to this policy must be approved by the SVP
of HR. Appeals must include documentation that clearly describes any local law
violated by this policy. These exceptions, if approved, will be based on Plan
performance criteria as well as group plan funding, and will be made at the end
of the Plan year at the same time as regular AIP award payouts.

 

Employees who transfer to a non-eligible (i.e.; sales) position before the end
of the Plan year may be eligible for a prorated award payout if still employed
by Autodesk on the last day of the Plan year. Awards will be discretionary based
on performance in the eligible position. All prorated payouts, if applicable,
will be manually processed at the end of the Plan year and paid on the normal
AIP payout date.

 

General Interpretation

 

The Autodesk Incentive Plan is administered under the direction of Corporate
Compensation. Questions about the Plan may be raised with the appropriate
manager, HR Business Partner and/or anyone in the Compensation team. The SVP of
HR will interpret the provisions of this Plan and rule on situations not
specifically covered.

 

Plan Changes

 

Any changes or amendments to the Plan must have the approval of the SVP of HR.
Autodesk reserves the right to revise, alter, amend, or terminate the Plan
and/or any compensation at any time before, during, or after the applicable Plan
year. Decisions regarding payment under this Plan are within the sole and
exclusive direction of Autodesk. All decisions of Autodesk are final. The Plan
does not constitute a contract of employment and does not in any way alter the
“at-will” status of employment at Autodesk.

 

The Autodesk Incentive Plan

 

7

 

Final Version 1.1

Fiscal Year 2005

     

Revised May 18, 2004



--------------------------------------------------------------------------------

The Plan shall be applied in compliance with legal requirements, as interpreted
and determined by Autodesk at its sole discretion. Accordingly, Autodesk may
from time to time waive some of the requirements contained herein and apply the
compensation plan differently from country to country with the approval of the
SVP of HR.

 

Final Authority

 

For issues not specifically addressed in the Plan document, and for matters of
administration of the Plan, including Plan modifications, the SVP of Human
Resources must individually review and ratify any such decisions or exceptions,
including any payout guarantees made at the time of an employment offer. All
exceptions require the written approval of the SVP of HR.

 

The Autodesk Incentive Plan

 

8

 

Final Version 1.1

Fiscal Year 2005

     

Revised May 18, 2004